Citation Nr: 0403216	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  93-04 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from July 1979 to April 1981.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in July 2000.  This matter was 
originally on appeal from a January 1992 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Oakland, California. 


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
veteran is currently diagnosed with a chronic low back 
disorder.  

2.  There is no competent medical evidence of record that 
shows that the veteran's chronic low back disorder is related 
to an incident of service.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A.    §§ 1131, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Board's July 2000 Remand, in correspondence 
dated in August 2000, the RO asked the veteran to submit any 
additional lay and medical evidence he believed was relevant 
to his claim and provide the dates and places of all 
treatment for his back disorder.  The RO offered its 
assistance in obtaining any medical records identified by the 
veteran.  Based on information and evidence the veteran 
submitted to the RO in September 2000, in correspondence 
dated in December 2000, the RO asked the veteran to furnish 
treatment records from Dr. W.P.D. from January 1998 to 
present, or complete and return the enclosed authorization 
for release of medical records form.   

In correspondence dated in March 2001 and May 2003, the RO 
advised the veteran of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  The 
Board notes that the VCAA redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the aforementioned letters, the RO advised the veteran of 
VA's duties under VCAA and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence was to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  The RO also advised the 
veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  The 
February 2003 Supplemental Statement of the Case (SSOC) 
provided the veteran with notice of the law and regulations 
pertinent to his claim, including the law and implementing 
regulations of the VCAA as well as the regulation pertaining 
to principles relating to service connection.  

In April 2001, the veteran submitted VA Form 21-4142, which 
authorized the RO to obtain medical records from Dr. W.P.D. 
from January 1998 to present, Dr. C.P. from November to 
December 2000, and Pain Diagnostic from 1990 to 2000.  
In correspondence dated in August 2001 to Dr. C.P., the RO 
requested the identified records.  In correspondence dated in 
August 2001 to Pain Diagnostic, the RO requested the 
identified records.  Private medical records dated from March 
1990 to October 2002 from several health care providers 
including Dr. W.P.D. and Pain Diagnostic have been associated 
with the claims file.  

Lastly, pursuant to the Board's Remand, the RO afforded the 
veteran a VA examination and obtained a medical opinion on 
the identity and etiology of the claimed low back disorder in 
November 2002.  Based on the foregoing actions, the Board 
finds that the RO complied with the Board's July 2000 Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).

In so finding that the RO complied with the Remand 
instructions, the Board also finds that the requirements 
under the VCAA have been met.  As such, the Board concludes 
that VA has fully discharged its duty to notify the veteran 
of the evidence necessary to substantiate the claim and of 
the responsibility of VA and the veteran for obtaining such 
evidence.  Quartuccio, 16 Vet. App. at 187 (2002).  

By virtue of the Board's July 2000 Remand together with 
earlier efforts by the RO to obtain all pertinent evidence, 
the Board finds that satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file 
have been made.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal that needs 
to be obtained.  The Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Accordingly, the Board will proceed with appellate 
review.

The veteran contends that he sustained a low back injury in a 
motor vehicle accident that occurred during service.  The 
veteran maintains that his current back disorder is a 
residual of the back injury he reportedly sustained during 
service. 

The service medical records show that no back disorder was 
identified at the service enlistment examination conducted in 
July 1979.  The service medical records include medical 
records from the Medical Center of the University of 
California at Davis which show that the veteran was involved 
in a motor vehicle accident in July 1980.  These records show 
that the veteran sustained injuries to his head and 
lacerations to his left knee and feet.  The veteran received 
treatment for his injuries.  Thereafter, a July 1980 
examination report notes several diagnoses associated with 
the head and knee injuries the veteran sustained in the motor 
vehicle accident, but no diagnoses pertaining to the 
veteran's back.  An October 1980 Medical Board Report notes 
several diagnoses associated with the head and knee injuries 
the veteran sustained in the motor vehicle accident, but no 
diagnoses pertaining to the veteran's back.  On the October 
1980 Report of Medical History, the veteran reported a 
negative response to the question of whether he had or had 
now recurrent back pain.  In the letter attached to the 
Medical History report, none of the veteran's complaints 
included back problems.  A February 1981 examination report 
and the March 1981 Medical Board Report with medical 
attachments note several diagnoses associated with the head 
and knee injuries the veteran sustained in the motor vehicle 
accident, but no diagnoses pertaining to the veteran's back.  
The medical attachments are absent any complaints of back 
problems.  On the February 1981 Report of Medical History, 
the veteran reported a negative response to the question of 
whether he had or had now recurrent back pain.  In the letter 
attached to the Medical Board Report, none of the veteran's 
complaints included back problems.

The service medical records show that no complaints of back 
problems or findings of a low back disorder are documented 
during service.  On the clinical examination for separation 
from service, the veteran's spine was reported to be within 
normal limits.  Thus, there is no medical evidence that shows 
that the veteran suffered from chronic back problems 
following the motorcycle accident he was involved in during 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  

Post-service medical records first note complaints of back 
pain in 1985.  VA treatment records dated in May 1985 show 
that the veteran complained of pain in the low back and left 
buttock present for the past three and half weeks.  An 
assessment of low back syndrome secondary to strain was 
noted.  The records show that the veteran received treatment 
throughout the month of May.  It was noted that an x-ray of 
the lumbar spine was taken but no findings were reported.  In 
April 1994, the veteran submitted a list that he prepared of 
medications he was reportedly prescribed from November 1981 
to June 1985.  There, however, is no supporting medical 
evidence of medications prescribed in connection with 
complaints of back pain prior to May 1985.  

Thereafter, complaints of or treatment for back pain are not 
noted again until 1990.  Private medical records from Dr. 
T.M.O. show that the veteran was treated for a work-related 
accident that occurred in March 1990.  Dr. T.M.O.'s records 
show extensive treatment for low back pain and left leg 
sciatica between March 1990 to December 1991.  A November 
1990 magnetic resonance imaging (MRI) revealed a small 
midline disc bulge at C6-7, otherwise normal MRI of cervical 
spine, and degeneration of the L5-S1 disc with a small 
posterior midline and left of midline disc protrusion at this 
level.  In letters dated in February 1991 and March 1991, Dr. 
T.M.O. noted that in his opinion, the veteran's work related 
injury had resulted in permanent disability.  Dr. T.M.O.'s 
records further show that the veteran's complaints included 
constant moderate to severe middle back pain, stiffness that 
radiated to the anterior chest, neck and low back pain, and 
cramping in the left calf that extended towards the foot.  
Dr. T.M.O.'s records note diagnoses of acute moderate to 
severe thoracic spine, acute moderate cervical spine, acute 
moderate lumbar spine, thoracic intervertebral disk syndrome, 
lumbar intervertebral syndrome, lumbalgia, thoracic vertebral 
subluxation complex, and lumbar vertebral subluxation 
complex.  Dr. T.M.O.'s records show that he believed that the 
veteran's present prognosis was poor.  

Department of Labor Workmen's Compensation records show that 
the veteran filed a claim for another work-related back 
injury that occurred in July 1992.  A diagnosis of chronic 
strains of the cervical and lumboscaral spine was noted.  A 
MRI revealed disc protrusions at C6-C7 and L5-S1.  Private 
medical records from Dr. W.P.D. dated from August 1992 to 
February 1993 show that the veteran was treated for a disc 
bulge at C6-7 and disc degeneration with disc protrusion at 
the L5-S1 level since July 1992 .  

An August 1993 medical record report shows that VA physician, 
Dr. G.E., noted that the veteran complained of increased back 
pain with history of head injury and low back injury in a 
motorcycle accident in 1980.  Dr. G.E. indicated that the 
veteran complained that his back pain had progressively 
worsened.  Dr. G.E. noted impressions of residual head injury 
and low back pain.  Dr. G.E. opined that based on the 
veteran's history of no back symptoms prior to the injury and 
continuous low back pain since the injury, it was likely that 
he sustained a low back injury at the time of his head injury 
in the motorcycle accident in 1980, and that that was the 
cause of his continued symptoms.  

Private medical records from Healthsouth, Drs. W.J.C. and 
W.P.D., Imaging Centers of Sacramento, and Fort Sutter 
Surgery Center, dated from May 1990 to October 1998, show 
treatment for low back pain.  The veteran received several 
epidural steroid injections in connection with the back 
injuries he sustained in March 1990 and July 1992 and for the 
presence of disc protrusions.  Pain Diagnostic records dated 
in January 1997 and dated from October 2000 to October 2002 
also show treatment for low back and left leg pain, including 
epidural steroid injections.  These records note that L4-5 
and L5-S1 disc disease produced low back pain and leg pain.  

The November 2002 VA examination report shows that the 
examiner reviewed the claims files.  The examiner noted the 
motorcycle accident the veteran sustained during service.  
The examiner acknowledged that the claims file failed to 
reveal that the veteran sustained an injury to his 
lumbosacral spine.  The examiner noted that a low back 
disorder was first identified when he sustained a work injury 
and underwent Workmen's Compensation evaluations beginning in 
March 1990.  The examiner related that the veteran reported 
that he had a history of substance abuse treatment in the mid 
1980s and because of substance abuse, his symptoms were 
masked.  The veteran maintained that he had a low back injury 
prior to that time.  The examiner indicated that the veteran 
began getting treatment for his low back pain following his 
work injury.  The veteran's current complaints included 
constant pain with radiculopathy.  

A physical examination revealed some positive findings.   The 
examiner noted that the October 2000 MRI of the lumbar spine 
showed a left L5-S1 disc extrusion and also neural 
compression at L3-4 and L4-L5 and some central protrusion at 
L1-L2.  The impression of x-rays of the lumbar spine was 
lumbarization of S1 and mild to moderate disc space narrowing 
at L5-S1.  The examiner diagnosed degenerative disc disease 
of lumbosacral spine with radiculopathy.  The examiner 
concluded that the review of the claims file failed to 
identify any low back disorder problem until the work-related 
injury in March 1990, which was some ten years after the 
veteran's in-service motorcycle accident.  The examiner 
opined that it would therefore appear more likely than not 
that the veteran's present low back disorder and related 
lower extremity conditions were related to his well-
documented work injury in March 1990 rather than to his in-
service injury in July 1980.  

The foregoing medical evidence shows that the veteran is 
currently diagnosed with a chronic low back disorder 
manifested by degenerative disc disease with radiculopathy.  
Thus, medical evidence of a current chronic disability is 
shown by the evidence of record.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  

There are two medical opinions of record that address the 
question of whether the veteran's currently diagnosed low 
back disorder is related to service.  VA physician, Dr. G.E., 
opined that the back disorder was related to a low back 
injury the veteran reportedly sustained during service.  The 
November 2002 VA examiner opined that no relationship existed 
between the current back disorder and the veteran's military 
service.  As there are conflicting medical opinions of 
record, the Board must weigh the credibility and probative 
value of these opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)).  The Board must account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The Board 
accords greater evidentiary weight to the November 2002 VA 
examiner's opinion because it is based on review of the 
claims file and supported by the other medical evidence of 
record. 

As previously discussed, no back injury or complaints of back 
pain are documented during service.  Dr. G.E.'s opinion is 
only "based upon the [veteran's] history" and not a review 
of the service medical records and post-service medical 
records.  An examiner's recitation of a veteran's reported 
history of a disorder does not constitute competent medical 
evidence in support of a claim.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  This is particularly true in the 
instant case where the medical evidence is contrary to the 
history the veteran provided the examiner.  

What the medical evidence does tend to show is that a chronic 
low back disorder does not develop until March 1990 as the 
November 2002 VA examiner finds.  While complaints of chronic 
back pain were noted in May 1985, treatment occurred over the 
course of only one month, which suggested that the back 
strain was acute in nature and resolved without leaving 
residual disability.  Regardless, the 1985 back complaints 
still occurred after the veteran's discharge from service and 
there was no suggestion in the VA treatment records that the 
diagnosed low back syndrome was of service origin.  In 
contrast, the medical evidence shows that the March 1990 back 
injury resulted in extensive follow-up treatment and therapy.  
It was the opinion of Dr. T.M.O. that the veteran's work 
related injury had resulted in permanent disability.  The 
July 1992 back injury compounded the March 1990 back injury 
as medical records showed continued extensive treatment for 
low back pain and leg pain with the administration of several 
epidural steroid injections.  Assuming arguendo that the 
veteran did indeed injure his back in the motor vehicle 
accident, there is no competent medical evidence in the 
claims file establishing that any resulting injury was 
anything other than an acute and transitory one, which 
resolved.  The mere fact of an in-service injury is not 
enough.  There must be chronic disability resulting from that 
injury.  The medical evidence does not show a chronic back 
disability until the 1990s-over nine years after the 
veteran's discharge from service.  Accordingly, the Board 
finds that the November 2002 VA examiner's opinion is more 
persuasive. 

Although the veteran contends that his current back problems 
are related to his service, as a layman he is not competent 
to offer opinions on medical causation and, moreover, the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  As there is no competent medical evidence 
that links the currently diagnosed low back disorder to any 
incident or incidents of service, service connection for a 
low back disorder must be denied.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for a low back disorder is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



